— In a proceeding for support pursuant to article 4 of the Family Court Act, petitioner appeals from an order of the Family Court, Rockland County, entered November 10, 1975, which dismissed the petition. Order reversed, on the law, without costs or disbursements, petition granted and proceeding remanded to the Family Court, *943Rockland County, for entry of an appropriate order after a determination as to arrears in support payments. On the record before this court, the respondent did not meet his burden of proving that the petitioner’s relationship with another man met the requirements of section 248 of the Domestic Relations Law, by which the court could modify the judgment of divorce by eliminating the alimony provisions (see Northrup v Northrup, 43 NY2d 566). Rabin, J. P., Shapiro, Cohalan and Martuscello, JJ., concur.